Case 1:21-cr-00034-LEK Document 13 Filed 04/09/21 Page 1 of 2   PageID #: 36




THOMAS M. OTAKE             7622
ATTORNEY AT LAW
841 Bishop Street Suite 2201
Honolulu, Hawaii 96813
Telephone: (808) 523-3325
E-mail: thomas@otakelaw.com

LYNN PANAGAKOS              7696
841 Bishop Street Suite 2201
Honolulu, Hawaii 96813
Telephone: (808) 521-3336
E-mail: lynnpanagakos@yahoo.com

Attorneys for Defendant
WAYNE INOUYE

                IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           CR. NO. 21-00034 DKW

            Plaintiff,              WITHDRAWAL AND
                                    SUBSTITUTION OF COUNSEL
      v.                            AND ORDER

WAYNE INOUYE,

            Defendant.



    WITHDRAWAL AND SUBSTITUTION OF COUNSEL AND ORDER

      Comes Now, HARLAN KIMURA, attorney for Defendant WAYNE INOUYE,

in the above-captioned matter, and hereby withdraws as attorney of record and

substitutes in his stead, attorneys THOMAS M. OTAKE and LYNN PANAGAKOS
Case 1:21-cr-00034-LEK Document 13 Filed 04/09/21 Page 2 of 2     PageID #: 37




as private counsel for Defendant WAYNE INOUYE.

     DATED: April 6, 2021; Honolulu, Hawaii,

                                    /s/ Harlan Kimura
                                    HARLAN KIMURA
                                    Attorney for Defendant
                                    WAYNE INOUYE

                                    /s/ Thomas M. Otake
                                    THOMAS M. OTAKE
                                    Substitute Counsel for Defendant
                                    WAYNE INOUYE

                                    /s/ Lynn Panagakos
                                    LYNN PANAGAKOS
                                    Substitute Counsel for Defendant
                                    WAYNE INOUYE


                                    WAYNE INOUYE
                                    Defendant



APPROVED AND SO ORDERED:


                               J Les]i e E. iKobayashi
                               Les]ie E. Kobayashi
                               Uui ltxl S a l~ D~ IIicl Judgt:




                                       2
